 



Exhibit 10.1

     
[Name]
  [Department]
 
   
[Address]
   
 
   
Dear XXXXX,
   

     On December 21, 1999, CSK Auto Corporation awarded to you stock options to
purchase XXX shares of CSK Auto common stock at an exercise price of
$14.00/share with a three year vesting schedule. This letter is intended to
amend the terms of such options to extend the expiration date and to document
your acceptance of the options and the terms and conditions under which they
were granted.
     Pursuant to the terms of your stock option grant, your options are
currently set to expire on December 21, 2006. As you may know, CSK Auto has
informed all holders of Company stock options that they are currently prohibited
from exercising their stock options due to restrictions imposed by federal
securities laws. CSK Auto anticipates that this option exercise prohibition may
extend through the end of this year and beyond (until the Company is and remains
current in its financial reporting obligations), meaning that you will not be
permitted to exercise your options prior to the December 21, 2006 expiration
date. As a result, CSK Auto has decided to amend your December 21, 1999 stock
options to extend the expiration date until December 31, 2007.
     In order to satisfy certain requirements under the federal tax code in
connection with the extension of your options, your signature below is deemed to
be both an acceptance of CSK Auto’s offer to extend the expiration date of your
December 21, 1999 stock options until December 31, 2007 and an election by you
to either exercise your December 21, 1999 stock options during 2007 (once such
an exercise is otherwise permissible under federal securities laws, including
laws regarding insider trading, and the Company’s insider trading policies, and
subject to any other exercise restrictions set forth in the governing stock
option plan and contract) or to allow them to expire unexercised at the end of
2007. As a result of the continuing option exercise prohibition and this
extension of your options, you will not be permitted to exercise your
December 21, 1999 stock options in 2006.
     Please note that CSK Auto is not providing here nor will it provide tax,
legal or financial advice. You are urged to consult your own advisors in
connection with taking any action with respect to your stock options.

                CSK AUTO CORPORATION
 
           
By:
  /s/ Maynard Jenkins        
 
       
 
            Maynard Jenkins   Optionee    
 
            Chairman & CEO   Date    
 
           

